      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 1 of 46



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
STATE OF NEW YORK, ET AL.,

                      Plaintiffs,                20-CV-4260 (JGK)

           - against -                           OPINION AND ORDER

UNITED STATES DEPARTMENT OF
EDUCATION, ET AL.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     This case is an action by the State of New York and the

Board of Education for the City School District of the City of

New York (“NYC DOE”), against the defendants, the United States

Department of Education (“DOE”) and Elisabeth DeVos, as the

Secretary of the DOE. On May 19, 2020, the DOE published a final

rule in the Federal Register, Nondiscrimination on the Basis of

Sex in Education Programs or Activities Receiving Federal

Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (to be

codified at 34 C.F.R. pt. 106), (the “Rule”), which is scheduled

to take effect on August 14, 2020. The Rule generally describes

“sexual harassment” and establishes grievance procedures that

educational institutions receiving federal funding

(“recipients”) must follow to decide complaints about sexual

harassment. The Rule was subject to public notice and comment

and the DOE received nearly 125,000 comments. The plaintiffs

disagree with how the DOE defined “sexual harassment” and with
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 2 of 46



the grievance procedures that the DOE included in the Rule. The

plaintiffs allege that the Rule violates various provisions of

the Administrative Procedure Act (“APA”) and contend in

particular that the DOE actions in adopting the Rule were

“arbitrary and capricious.”

     The plaintiffs now move pursuant to Federal Rule of Civil

Procedure 65 for a preliminary injunction enjoining the

implementation of the Rule. In the alternative, the plaintiffs

move under the APA, 5 U.S.C. § 705, to stay the effective date

of the Rule until the plaintiffs’ claims can be adjudicated on

the merits. Although the plaintiffs would have drawn lines

differently from those drawn in the Rule, they have failed to

show that they will likely prevail on their argument that the

DOE acted “arbitrarily and capriciously” or otherwise in

violation of law when it promulgated the Rule. Therefore, as

explained in detail below, the motion for a preliminary

injunction, or for a stay, is denied.

                               I. Background

                            A. Legal Framework

     Title IX of the Education Amendments of 1972 (“Title IX”)

was enacted to “avoid the use of federal resources to support

discriminatory practices” and “to provide individual citizens

effective protection against those practices.” Cannon v. Univ.

of Chicago, 441 U.S. 677, 704 (1979). The statute provides that


                                    2
       Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 3 of 46



“[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or

activity receiving Federal financial assistance.” 20 U.S.C.

§ 1681. 1 Title IX defines “program or activity” in relevant part

as “all of the operations” of a school 2 or covered entity, “any

part of which is extended Federal financial assistance.” 20

U.S.C. § 1687.

      The statute’s dual purposes are enforced by federal

administrative agencies that disburse funding (“administrative

enforcement scheme”) and by the courts through private

litigation (“judicial enforcement scheme”). Congress expressly

authorized an administrative enforcement scheme for Title IX.

The DOE is authorized to promulgate rules, regulations, and

orders, and may use “any . . . means authorized by law,”

including the termination of funding, to effectuate the

statute’s restrictions. Davis v. Monroe Cty. Bd. of Educ., 526

U.S. 629, 638-39 (1999) (citation omitted). Under this

administrative enforcement scheme, no action shall be taken

until the DOE “has advised the appropriate person or persons of

the failure to comply with the requirement and has determined


1 The statute lists certain exemptions, none of which are at issue in this
case. 20 U.S.C. §§ 1681(a)(1)-(9).
2 This opinion uses “school” to refer to any public or private educational

institution, including K-12 schools and postsecondary institutions, that
receives federal financial assistance and is covered by Title IX.


                                      3
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 4 of 46



that compliance cannot be secured by voluntary means.” 20 U.S.C.

§ 1682. In the event an agency takes action to terminate

financial assistance, the statute also requires the DOE to file

a full written report with the relevant committees of the House

and Senate and states that no action will become effective until

thirty days after the filing of such report. Id. While the

statute does not expressly speak to a remedy in private

litigation, the Supreme Court has held that Title IX may also be

enforced by a judicially implied private right of action,

Cannon, 441 U.S. at 709, and that in cases alleging intentional

discrimination, money damages are available as a remedy,

Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S. 60, 76 (1992).

     Subsequently, the Supreme Court examined the conditions

under which schools would be liable for monetary damages under

Title IX for sexual harassment of students by teachers or peers

in cases brought by private plaintiffs. See Gebser v. Lago Vista

Indep. Sch. Dist., 524 U.S. 274 (1998) (teacher-on-student

harassment); Davis, 526 U.S. 629 (student-on-student

harassment). Among other things, the Supreme Court’s decisions

established that a school could be subject to monetary liability

only when a school exhibited “deliberate indifference” that

subjected a student to harassment; that harassment must take

place in a context “subject to the school district’s control”

and that liability exists for harassment “that is so severe,


                                    4
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 5 of 46



pervasive, and objectively offensive that it can be said to

deprive the victims of access to the educational opportunities

or benefits provided by the school.” Davis, 526 U.S. at 644-45,

650. Further, a school is liable in damages only when an

appropriate person, who is, “at a minimum, an official of the

recipient entity with authority to take corrective action to end

the discrimination,” “has actual knowledge of discrimination and

fails to adequately respond.” Gebser, 524 U.S. at 290.

     The DOE refers to the Supreme Court’s definitions of

actionable sexual harassment, actual knowledge, and deliberate

indifference as the “Gebser/Davis framework.” 85 Fed. Reg. at

30,032-33. The Gebser/Davis framework for private claims for

monetary damages was guided by analogy to the administrative

enforcement mechanism of Title IX because the Supreme Court

recognized that in fashioning a judicially-created private cause

of action, the Court should be guided by the administrative

mechanism that Congress explicitly provided in Title IX. Davis,

526 U.S. at 641; Gebser, 524 U.S. at 289 (“It would be unsound,

we think, for a statute’s express system of enforcement to

require notice to the recipient and an opportunity to come into

voluntary compliance while a judicially implied system of

enforcement permits substantial liability without regard to the

recipient’s knowledge or its corrective actions upon receiving

notice.”).


                                    5
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 6 of 46



                            B. DOE Guidance

     The Rule is the DOE’s first regulation identifying sexual

harassment as unlawful sex discrimination under Title IX.

However, since 1997, the DOE has issued guidance discussing how

schools should resolve allegations concerning sexual harassment

and sexual violence. In 1997, the DOE published Sexual

Harassment Guidance: Harassment of Students by School Employees,

Other Students, or Third Parties, 62 Fed. Reg. 12,034 (Mar. 13,

1997) (“1997 Guidance”). The 1997 Guidance stated that “[i]n

order to give rise to a complaint under Title IX, sexual

harassment must be sufficiently severe, persistent, or pervasive

that it adversely affects a student’s education or creates a

hostile or abusive educational environment.” 62 Fed. Reg. at

12,034.

     In 2001, the DOE published a “Revised Sexual Harassment

Guidance: Harassment of Students by School Employees, Other

Students, or Third Parties.” Wardenski Decl., Ex. 4 (“2001

Guidance”). In the 2001 Guidance, the DOE declared that the

Gebser and Davis decisions created a standard limited to

monetary liability that was not applicable to administrative

enforcement. Id. at ii. However, the 2001 Guidance stated that

although the Davis Court’s definition of harassment differed

somewhat from the definition used by the DOE in the 1997

Guidance, the definitions were “consistent” because both agreed


                                    6
       Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 7 of 46



that the “conduct must be sufficiently serious that it adversely

affects a student’s ability to participate in or benefit from

the school’s program.” Id. at vi. The 2001 Guidance also stated

that a school could be in violation of Title IX if certain

responsible employees “knew, or in the exercise of reasonable

care should have known” about the harassment. Id. at 13. 3

Responsible employees included “any employee who has the

authority to take action to redress the harassment, who has the

duty to report to appropriate school officials sexual harassment

or any other misconduct by students or employees, or an

individual who a student could reasonably believe has this

authority or responsibility.” Id.

                                C. The Rule

     In late 2018, the DOE published a notice of proposed

rulemaking, Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance,

83 Fed. Reg. 61,462 (Proposed Nov. 29, 2018) (to be codified at

34 C.F.R. Pt. 106) (“Proposed Rule”). Compl. ¶ 6. During the

notice and comment period, the DOE received nearly 125,000

comments on the Proposed Rule. Id. On May 19, 2020, the DOE



3 The DOE subsequently issued Dear Colleague Letters in 2006, 2010, and 2011,
as well as a Q&A in 2014. Wardenski Decl., Exs. 5-8. In 2017, the DOE issued
another Dear Colleague Letter that withdrew the 2011 letter and 2014 Q&A and
stated that the DOE would “continue to rely on” its 2001 Guidance. Id. at Ex.
9.



                                      7
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 8 of 46



published the Rule in the Federal Register; the Rule has an

effective date of August 14, 2020. 85 Fed. Reg. at 30,028. In

setting this effective date, the DOE sought to balance requests

to have the Rule take effect during the summer, when many

schools were out of session, with the need to provide for

sufficient time to comply. Id. at 30,534. The DOE noted that the

APA generally requires at least 30 days’ notice after

publication and that, in the ordinary course, 60 days would be

sufficient for recipients to come into compliance with the Rule.

Id. To provide additional time for compliance, particularly in

view of the COVID-19 national emergency, the DOE determined that

the appropriate effective date for the Rule should be August 14,

2020, 87 days after the Rule’s publication in the Federal

Register, and offered to continue to provide technical

assistance to recipients after the Rule became effective. Id. at

30,534-35.

     The Rule contains several provisions that depart from past

DOE guidance. In the context of sexual harassment, the Rule

defines “education program or activity” to “include[ ]

locations, events, or circumstances over which the recipient

exercised substantial control over both the respondent and the

context in which the sexual harassment occurs, and also includes

any building owned or controlled by a student organization that

is officially recognized by a postsecondary institution.” 34


                                    8
       Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 9 of 46



C.F.R. 106.44(a). The Rule also creates a three-pronged

definition of sexual harassment that includes conduct on the

basis of sex that satisfies one of the following criteria:

(1) quid pro quo harassment; (2) certain offenses under the

Jeanne Clery Disclosure of Campus Security Policy and Campus

Crime Statistics Act (“Clery Act”), 20 U.S.C. § 1092(f), 4 and the

Violence Against Women Reauthorization Act of 2013 (“VAWA”), 34

U.S.C. § 12291 et seq.; 5 and (3) “unwelcome conduct determined by

a reasonable person to be so severe, pervasive, and objectively

offensive that it effectively denies a person equal access to

the recipient’s education program or activity.” 34 C.F.R.

§ 106.30(a). 6

     Notably, the Rule requires that schools have actual, rather

than constructive, notice of sexual harassment before they are




4 The Clery Act requires institutions of higher education to disclose campus
crime statistics and security information about certain criminal offenses,
including sexual assault, that occur in particular geographic areas,
including the public property immediately adjacent to a facility that is
owned or operated by the institution for educational purposes. 20 U.S.C.
§§ 1092(f)(1)(F) and 1092(f)(6)(A)(iv); see 85 Fed. Reg. at 30,511.
5 The VAWA amended the Clery Act to require institutions of higher education

to report information about additional criminal offenses, including domestic
violence, dating violence, and stalking. 20 U.S.C. §§ 1092(f)(6)(A)(i) and
1092(f)(7); see 85 Fed. Reg. at 30,511.
6 The full definition of sexual harassment is “conduct on the basis of sex

that satisfies one or more of the following: (1) An employee of the recipient
conditioning the provision of an aid, benefit, or service of the recipient on
an individual’s participation in unwelcome sexual conduct; (2) Unwelcome
conduct determined by a reasonable person to be so severe, pervasive, and
objectively offensive that it effectively denies a person equal access to the
recipient’s education program or activity; or (3) ‘Sexual assault’ as defined
in 20 U.S.C. 1092(f)(6)(A)(v), ‘dating violence’ as defined in 34 U.S.C.
12291(a)(10), ‘domestic violence’ as defined in 34 U.S.C. 12291(a)(8), or
‘stalking’ as defined in 34 U.S.C. 12291(a)(30).” 34 C.F.R. § 106.30(a).


                                      9
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 10 of 46



required to respond. Schools must “respond promptly in a manner

that is not deliberately indifferent” but a “recipient is

deliberately indifferent only if its response to sexual

harassment is clearly unreasonable in light of the known

circumstances.” 34 C.F.R. § 106.44. Postsecondary institutions

have actual knowledge when a “Title IX Coordinator or any

official of the recipient who has authority to institute

corrective measures on behalf of the recipient” receives notice

of sexual harassment or allegations of sexual harassment. 34

C.F.R. § 106.30(a). In contrast, K-12 schools have actual

knowledge when notice is provided to any employee. Id. Thus,

“[n]otice results whenever any elementary and secondary school

employee, any Title IX Coordinator, or any official with

authority: Witnesses sexual harassment; hears about sexual

harassment or sexual harassment allegations from a complainant

(i.e., a person alleged to be the victim) or a third party

(e.g., the complainant’s parent, friend, or peer); receives a

written or verbal complaint about sexual harassment or sexual

harassment allegations; or by any other means.” 85 Fed. Reg. at

30,040. Once a school has notice, it is required to “treat

complainants and respondents equitably by offering supportive

measures . . . to a complainant, and by following a grievance

process . . . before the imposition of any disciplinary

sanctions or other actions that are not supportive measures


                                   10
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 11 of 46



. . . against a respondent.” 34 C.F.R. § 106.44(a). 7 The Rule

also establishes that a “recipient’s treatment of a complainant

or a respondent in response to a formal complaint of sexual

harassment may constitute discrimination on the basis of sex

under title IX.” 34 C.F.R. § 106.45(a).

     The school must establish a grievance process that meets

certain basic requirements, 34 C.F.R. § 106.45(b)(1); must

provide notice of the allegations to known parties, and notify

parties that they may have an advisor of their choice, 34 C.F.R.

§ 106.45(b)(2); must investigate the allegation in a formal

complaint and must dismiss the complaint after an investigation

if, for example, the conduct did not constitute sexual

harassment, and may dismiss a formal complaint if, for example,



7 Supportive measures are defined as “non-disciplinary, non-punitive

individualized services offered . . . to the complainant or the respondent
before or after the filing of a formal complaint or where no formal complaint
has been filed” that are “designed to restore or preserve equal access to the
recipient’s education program or activity without unreasonably burdening the
other party.” 34 C.F.R. § 106.30. Examples of supportive measures include
“counseling, extensions of deadlines or other course-related adjustments,
modifications of work or class schedules, campus escort services, mutual
restrictions on contact between the parties, changes in work or housing
locations, leaves of absence, increased security and monitoring of certain
areas of the campus, and other similar measures.” 85 Fed. Reg. at 30,401. The
DOE noted that schools have discretion to use different types of supportive
measures, and that in the K-12 context, “common actions by school personnel
designed to quickly intervene and correct behavior are not punitive or
disciplinary and thus would not violate the § 106.30 definition of supportive
measures or the provision in § 106.44(a) that prevents a recipient from
taking disciplinary actions or other measures that are ‘not supportive
measures’ against a respondent without first following a grievance
process[.]” Id. at 30,182. Examples of allowable supportive measures include
“educational conversations, sending students to the principal’s office, or
changing student seating or class assignments.” Id.




                                     11
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 12 of 46



the complainant chooses to withdraw the complaint or the

respondent is no longer enrolled or employed by the school, 34

C.F.R. § 106.45(b)(3); and may consolidate formal complaints

when the allegations of sexual harassment arise out of the same

facts or circumstances, 34 C.F.R. § 106.45(b)(4). During an

investigation of a formal complaint, the school must

           [p]rovide both parties an equal opportunity
           to inspect and review any evidence obtained
           as part of the investigation that is
           directly related to the allegations raised
           in a formal complaint, including the
           evidence upon which the recipient does not
           intend to rely in reaching a determination
           regarding responsibility and inculpatory or
           exculpatory evidence whether obtained from a
           party or other source, so that each party
           can meaningfully respond.

34 C.F.R. § 106.45(b)(5)(vi).

     Postsecondary institutions are required to provide for a

live hearing, at which decision-maker(s) must permit each

party’s advisor of choice 8 to conduct cross examination of other

parties and witnesses. 34 C.F.R. § 106.45(b)(6)(i). K-12 schools

may, but are not required to, provide a hearing, but must

“afford each party the opportunity to submit written, relevant

questions that a party wants asked of any party or witness,

provide each party with the answers, and allow for additional,



8 “If a party does not have an advisor present at the live hearing, the
recipient must provide without fee or charge to that party, an advisor of the
recipient’s choice, who may be, but is not required to be, an attorney, to
conduct cross-examination on behalf of that party.” 34 C.F.R. § 106.45(6)(i).


                                     12
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 13 of 46



limited follow-up questions from each party.” 34 C.F.R.

§ 106.45(b)(6)(ii). The decision-maker(s), who must be different

from the Title IX Coordinator or investigator(s), must issue a

written determination. 34 C.F.R. § 106.45(b)(7).

     The Rule prohibits retaliation against any individual and

states that no person “may intimidate, threaten, coerce, or

discriminate against any individual . . . because the individual

has . . . participated or refused to participate in any manner

in an investigation, proceeding, or hearing.” 34 C.F.R.

§ 106.71. It also provides that to the extent of a conflict

between the Rule or state or local law, the obligation to comply

with the Rule “is not obviated or alleviated by any State or

local law.” 34 C.F.R. § 106.6(h).

     In publishing the Rule, the DOE stated that it followed

Executive Orders 12866 and 13563, which among other things,

require that the DOE adopt a regulation only on a reasoned

determination that the regulation’s benefits justify its costs.

85 Fed. Reg. at 30,564. The DOE estimated that the Rule would

result in a net cost of about 48 to 62 million dollars over ten

years. Id. at 30,565.

     The Rule contains severability provisions that provide that

if any provision is held invalid, the remainder of the subpart

or the application to any person, act, or practice shall not be




                                   13
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 14 of 46



affected thereby. See 34 C.F.R. §§ 106.18, 106.24, 106.46,

106.82.

     As the largest public school district in the nation, the

NYC DOE serves over 1.1 million K-12 students and employs over

135,000 employees. Id. at ¶ 3. To implement the Rule, the NYC

DOE estimates that it will need to hire at least ten additional

staff members, including Title IX investigators and attorneys,

at an annual coast of at least $1 million. Brantley Decl. ¶ 62.

Schools must also devote resources to find additional staff to

serve as “advisors of choice” at a potential annual cost of over

$750,000 to the State University of New York, Storch Decl. ¶ 31,

and major expense to the City University of New York, which is

“undergoing severe financial hardships and has instituted a

hiring freeze,” Pepe-Souvenir Decl. ¶ 26. Because of the COVID-

19 pandemic, schools are also facing uncertainty as to when they

will reopen and unexpected fiscal challenges. Brantley Decl.

¶ 56; Pepe-Souvenir Decl. ¶¶ 28, 30. In addition, the State

University of New York Downstate Health Sciences University

operates a hospital, which was designated as a COVID-only site

from late March to early June, 2020. Dkt. No. 78. The hospital

has conducted thousands of COVID-19 tests, treated nearly 800

infected patients, and has tragically lost 297 patients. Ajibade

Decl. ¶ 27.




                                   14
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 15 of 46



      The plaintiffs filed this action on June 04, 2020. The

plaintiffs allege that the Rule exceeds the DOE’s statutory

authority in violation of 5 U.S.C. § 706(2)(C); that the Rule is

arbitrary and capricious, an abuse of discretion, and otherwise

not in accordance with the law under 5 U.S.C. § 706(2)(A); and

that the DOE failed to observe procedures required by law in

issuing aspects of the Rule, in violation of 5 U.S.C.

§ 706(2)(D). On June 25, 2020, the plaintiffs filed this motion

for a preliminary injunction. 9

                                     II.

      A preliminary injunction “is one of the most drastic tools

in the arsenal of judicial remedies.” Grand River Enter. Six

Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (citation

omitted). To obtain a preliminary injunction, the plaintiffs

must establish that (1) they are likely to succeed on the

merits; (2) they are likely to suffer irreparable harm in the

absence of preliminary relief; (3) the balance of equities tips

in their favor; and (4) an injunction is in the public interest.

See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

(2008). When the moving party seeks an injunction that will

affect government action taken pursuant to a regulatory scheme,

the plaintiffs must establish a “clear or substantial”



9 The Court received briefs from various amici curiae. Dkt. Nos. 28, 46, 58,
64, 69, 70, 74.


                                     15
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 16 of 46



likelihood of success on the merits. Sussman v. Crawford, 488

F.3d 136, 140 (2d Cir. 2007) (per curiam) (internal quotation

marks and citations omitted). A showing of irreparable harm is

“the single most important prerequisite for the issuance of a

preliminary injunction.” Faiveley Transp. Malmo AB v. Wabtec

Corp., 559 F.3d 110, 118 (2d Cir. 2009) (citation omitted). When

the federal government is a party, the last two factors merge.

See Nken v. Holder, 556 U.S. 418, 435 (2009). The standard for a

stay under 5 U.S.C. § 705 is the same as the standard for a

preliminary injunction. See Bauer v. DeVos, 325 F. Supp. 3d 74,

104-05 (D.D.C. 2018).

                        A. Likelihood of Success

                          1. Section 706(2)(C)

     A reviewing court shall “hold unlawful and set aside agency

action” that is “in excess of statutory . . . authority.” 5

U.S.C. § 706(2)(C). “When a court reviews an agency’s

construction of the statute which it administers,” the first

question is “whether Congress has directly spoken to the precise

question at issue. If the intent of Congress is clear, that is

the end of the matter.” Chevron, U.S.A., Inc. v. Nat. Res. Def.

Council, Inc., 467 U.S. 837, 842-43 (1984). If a statute is

“silent or ambiguous with respect to the specific issue,” and

the agency has acted pursuant to an express or implied

delegation of authority, “the [second] question for the court is


                                   16
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 17 of 46



whether the agency’s answer is based on a permissible

construction of the statute.” Id. at 843.

     The plaintiffs argue that the Rule exceeds the DOE’s

authority because it narrows the definition of “program or

activity” and establishes prescriptive grievance procedures that

fail to effectuate Title IX’s protections against sex

discrimination.

                                   a.

     Title IX defines program or activity as “all of the

operations of” the school. 20 U.S.C. § 1687. The plaintiffs

argue that this definition is unambiguous and thus any attempt

by the defendants to narrow the definition is contrary to the

plain text of the statute and is impermissible under the first

Chevron step. However, the DOE states that it will interpret

“program or activity” “in accordance with Title IX statutory (20

U.S.C. 1687) and regulatory definitions (34 C.F.R. 106.2(h)),

guided by the Supreme Court’s language” in Davis. 85 Fed. Reg.

at 30,196. At oral argument, the DOE maintained that the Rule’s

definition is also exemplary, rather than exclusionary, and

states only that in the context of sexual harassment, “program

or activity” is defined to “include[ ] locations, events, or

circumstances over which the recipient exercised substantial

control over both the respondent and the context in which the

sexual harassment occurs, and also includes any building owned


                                   17
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 18 of 46



or controlled by a student organization that is officially

recognized by a postsecondary institution.” 34 C.F.R.

§ 106.44(a) (emphasis added).

     Moreover, the DOE’s explanation of “program or activity” in

the context of sexual harassment aligns with the Supreme Court’s

language in Davis, “that the harassment must take place in a

context subject to the school district’s control.” Davis, 526

U.S. at 645. The Supreme Court held that “[t]he statute’s plain

language” prohibiting any person from being “subject[ ] to

discrimination” “confines the scope of prohibited conduct based

on the recipient’s degree of control over the harasser and the

environment in which the harassment occurs.” Id. at 644. The DOE

did not believe that the Supreme Court’s definition was “an

unreasonable interpretation,” “because the Supreme Court applied

the language of the statute including the definitions of

‘program or activity’ provided in the statute.” 85 Fed. Reg. at

30,196. The DOE thus concluded that the Rule and the Supreme

Court’s approach to “program or activity” in the context of

Title IX sexual harassment should be aligned. Id.

     Because the DOE recognizes the existing definition of

“program or activity” under Title IX and clarified that a

“program or activity” includes examples that are aligned with

the Supreme Court’s analysis of a school’s liability in the




                                   18
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 19 of 46



context of monetary damages, the DOE did not redefine program or

activity in a manner in excess of its statutory authority.

                                   b.

     The plaintiffs argue that the Rule requires schools to

maintain prescriptive grievance procedures that confer new

rights onto individuals accused of sexual harassment and that

this conferral of rights frustrates the DOE’s statutory mandate

of eliminating sex discrimination in schools. The plaintiffs

acknowledge that Title IX provides both complainants and

respondents with “the right to attend school free of sex

discrimination.” Memorandum of Law in Support of Motion for

Preliminary Injunction at 18. However, the plaintiffs argue that

the Rule’s grievance procedures, which allow respondents to make

complaints for any alleged violations of the procedures, stray

beyond the DOE’s antidiscrimination mandate.

     It is undisputed that the DOE has the authority to

promulgate rules and regulations implementing Title IX. Thus,

the DOE is authorized to “formulat[e] . . . policy” and make

“rules to fill any gap left, implicitly or explicitly, by

Congress.” Chevron, 467 U.S. at 843. In exercising its

authority, the DOE determined that the grievance procedures in

Section 106.45 were meant to further “the central purpose of

Title IX, to provide protections from sex-discriminatory

practices to all persons.” 85 Fed. Reg. at 30,240. In response


                                   19
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 20 of 46



to comments that the Rule allows respondents, but not

complainants, to claim sex discrimination whenever a requirement

of the grievance procedure is not met, the DOE stated that the

Rule allows “either party equally to appeal a determination

regarding responsibility on the basis of procedural

irregularity.” Id.

     The DOE received comments from individuals with personal

experiences navigating campus sexual misconduct proceedings that

recipients applied grievance procedures in a discriminatory

manner towards both complainants and respondents. Id. at 30,238.

Moreover, the Second Circuit Court of Appeals has recognized

that unfair grievance procedures against a respondent can amount

to sex discrimination. See Doe v. Columbia Univ., 831 F.3d 46,

57-58 (2d Cir. 2016). Because the statute does not specifically

lay out how grievance procedures must be designed, it is within

the authority of the DOE to decide, based on comments it

received, that in order to ensure nondiscriminatory treatment of

both complainants and respondents, schools should follow

grievance procedures that are fair to both complainants and

respondents before any disciplinary sanction can be taken

against a respondent.

     Accordingly, the plaintiffs have failed to show that there

is a substantial likelihood that they would succeed on the

Section 706(2)(C) claim.


                                   20
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 21 of 46



                        2. Section 706(2)(A)

     A reviewing court shall “hold unlawful and set aside agency

action” that is “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

     “[T]he scope of review under the arbitrary and capricious

standard is narrow and a court is not to substitute its judgment

for that of the agency.” Motor Vehicle Mfrs. Ass’n of U.S., Inc.

v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

Courts do not ask “whether a regulatory decision is the best one

possible or even whether it is better than the alternatives.”

F.E.R.C. v. Elec. Power Supply Ass’n, 136 S. Ct. 760, 782

(2016). “Rather, the court must uphold a rule if the agency has

examined the relevant considerations and articulated a

satisfactory explanation for its action, including a rational

connection between the facts found and the choice made.” Id.

(citing State Farm, 463 U.S. at 43 (alterations omitted)). A

court must also “consider whether the decision was based on a

consideration of the relevant factors and whether there has been

a clear error judgment.” State Farm, 463 U.S. at 43 (citations

omitted). “The agency’s action should only be set aside if it

relied on factors which Congress has not intended it to

consider, entirely failed to consider an important aspect of the

problem, offered an explanation for its decision that runs

counter to the evidence before the agency, or is so implausible


                                   21
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 22 of 46



that it could not be ascribed to a difference in view or the

product of agency expertise.” Nat. Res. Def. Council, Inc. v.

U.S. Dep’t of Agric., 613 F.3d 76, 83–84 (2d Cir. 2010)

(internal quotation marks and citations omitted). 10

     The plaintiffs argue that the Rule is arbitrary and

capricious for five main reasons: (1) it redefines key terms to

narrow the scope of Title IX impermissibly; (2) it fails to

justify a departure from decades of policy; (3) it does not

consider important aspects of the problem; (4) it establishes a

weaker standard for sexual harassment cases under Title IX

relative to other forms of discriminatory harassment under other

statutes; and (5) it conflicts with the Family Educational

Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232(g). 11




10 The Second Circuit Court of Appeals has explained that Chevron and State
Farm provide “for related but distinct standards for reviewing rules
promulgated by administrative agencies.” Catskill Mountains Chapter of Trout
Unlimited, Inc. v. Envtl. Prot. Agency, 846 F.3d 492, 521 (2d Cir. 2017)
(collecting cases). “State Farm is used to evaluate whether a rule is
procedurally defective as a result of flaws in the agency’s decisionmaking
process. Chevron, by contrast, is generally used to evaluate whether the
conclusion reached as a result of that process—an agency’s interpretation of
a statutory provision it administers—is reasonable.” Id. (citations omitted).
Litigants may challenge a rule under State Farm, Chevron, or both. Id.
Because the plaintiffs bring their Section 706(2)(C) claims under the Chevron
framework and their Section 706(2)(A) claims under the State Farm framework,
and the defendants respond under the same standards, the Court analyzes the
likelihood of success of those claims under the same standards used by the
parties.
11 FERPA generally forbids the disclosure of a student’s education record

without the consent of the student or, for minors, the student’s parent, with
some exceptions. 20 U.S.C. § 1232g; 34 C.F.R. §§ 99.1-.67; see 2001 Guidance
at vii.


                                     22
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 23 of 46



                                   a.

     The plaintiffs argue that the Rule’s definition of “program

or activity,” “sexual harassment,” and “notice” impermissibly

narrow the scope of Title IX based on an erroneous

interpretation of the relevant case law.

     As discussed above, the Rule provides examples of what

would constitute a program or activity and does not redefine the

term in contradiction to the statute. Moreover, the Rule’s

alignment with the Supreme Court definition in the context of

monetary liability in a private damages lawsuit does not show a

clear error in judgment.

     The plaintiffs argue that the Rule’s definition of sexual

harassment as conduct on the basis of sex that is unwelcome

conduct determined by a reasonable person to be so “severe,

pervasive, and objectively offensive that it effectively denies

a person equal access to the recipient’s education program or

activity” does not include harassment that is either severe or

pervasive but still deprives victims of access to opportunities

and is a departure from decades of DOE guidance that established

harassment under a “severe, persistent or pervasive” standard.

Put differently, the plaintiffs argue that the DOE relied on

factors that Congress had not intended the agency to consider

when it defined harassment so narrowly.




                                   23
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 24 of 46



     While it is true that the 2001 Guidance stated that the

Supreme Court decisions in Gebser and Davis created standards

limited to monetary liability and not administrative

enforcement, it also noted that the Guidance’s use of “severe,

persistent, or pervasive” and the Supreme Court’s use of

“severe, pervasive, and objectively offensive,” were ultimately

consistent. In addition, the Rule’s definition of sexual

harassment is broader than just the Davis standard. The Rule

also provides that quid pro quo harassment, as well as sexual

assault, dating violence, domestic violence, and stalking, as

defined under the Clery Act and the VAWA, all constitute

harassment without regard to whether such action is “severe,

pervasive, and objectively offensive” or denies a person equal

access to the education program or activity. 34 C.F.R. §

106.30(a).

     The DOE recognizes that it was not required to adopt the

definition of sexual harassment in the Gebser/Davis framework,

but chose to do so, to “promote important policy objectives with

respect to a recipient’s legal obligations to respond to sexual

harassment.” 85 Fed. Reg. at 30,032-33. The DOE received some

comments that the “severe or pervasive” standard burdened First

Amendment expression, for example, by punishing expression in

the college context that exists for the exchange of ideas, even

when words or ideas exchanged may offend others. Id. at 30,141.


                                   24
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 25 of 46



Ultimately, the DOE reasoned that using the “severe, pervasive,

and objectively offensive” standard “helps ensure that Title IX

is enforced consistent with the First Amendment,” while quid pro

quo harassment and sex offenses under the Clery Act and the VAWA

do not face any limitation as to severity, pervasiveness, or

denial of equal access “because prohibiting such conduct

presents no First Amendment concerns and such serious misconduct

causes denial of equal educational access.” Id. at 30,033. Thus,

quid pro quo harassment and Clery Act and VAWA offenses are

considered per se actionable sexual harassment, while the

“‘catch-all’ Davis formulation that covers purely verbal

harassment also requires a level of severity, pervasiveness, and

objective offensiveness.” Id. at 30,142. The DOE has articulated

a rational connection between the facts found and why the DOE

chose to define sexual harassment as it did; the DOE’s action

does not reflect an implausible reading of the concerns with

which it was presented. While the DOE acknowledged that it was

not bound by the Davis formulation of sexual harassment, turning

to that Supreme Court authority could hardly be characterized as

“arbitrary or capricious.”

     The DOE similarly adopts the notice requirements of the

Gebser/Davis framework, but “tailor[s]” them to the “unique

context of administrative enforcement.” Id. at 30,038. The Rule

provides that the pool of people who may have notice are the


                                   25
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 26 of 46



Title IX Coordinator or any person with authority to institute

corrective measures in postsecondary schools and all employees

of K-12 schools. The Rule also requires those individuals to

respond only when they have actual knowledge. The DOE noted that

past guidance that had attributed notice to responsible

employees who “should have known” about harassment did not

specify the circumstances requiring an investigation; in

addition, past guidance that defined responsible employees as

those who had a “duty to report” misconduct and whom a “student

could reasonably believe” had the duty to report “may have

unintentionally discouraged disclosures or reports of sexual

harassment by leaving complainants with too few options for

disclosing sexual harassment to an employee without

automatically triggering a recipient’s response.” Id. at 30,040.

The DOE believed that the new definition of notice provided

clarity as to when recipients were required to investigate. Id.

at 30,041. Furthermore, the DOE wished to “respect the autonomy

of complainants” by providing clear information about how to

access supportive measures if and when the complainant desires a

recipient to respond. Id. at 30,043. The Rule provides

postsecondary institutions with wide discretion to craft and

implement the recipient’s own employee reporting policy to

decide which employees may be mandatory reporters, but requires

that all students and employees receive notice of the Title IX


                                   26
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 27 of 46



Coordinator’s contact information and have clear reporting

channels for reporting harassment. Id. In the K-12 context, the

DOE determined that young students would not be able to

distinguish between simply disclosing harassment to a school

employee or doing so for the purpose of triggering an

investigation and thus made all employees individuals who may

have notice. Id. at 30,107. Given these concerns, the DOE has

also articulated a rational connection between the facts found

and why the DOE chose to define notice as it did.

     The plaintiffs contend that the narrowing of these terms

would impermissibly allow, or even demand, that schools ignore

sex-based conduct that may impede or limit a student’s access to

educational opportunities. At oral argument, they argued that

even the Supreme Court recognized that Title IX was focused on

the protection of individuals from discriminatory practices,

whereas other statutes that allowed for private damages, like

Title VII, were aimed centrally to compensate victims of past

discrimination. Gebser, 524 U.S. at 287. However, the Supreme

Court specifically fashioned the standard for monetary liability

for violations of Title IX to match the standards of Title IX’s

administrative enforcement scheme. See id. at 290 (“Because the

express remedial scheme under Title IX is predicated upon notice

to an ‘appropriate person’ and an opportunity to rectify any

violation, 20 U.S.C. § 1682, we conclude, in the absence of


                                   27
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 28 of 46



further direction from Congress, that the implied damages remedy

should be fashioned along the same lines.”). The DOE in turn,

sought to align its instructions to recipients about their

obligations to respond to sexual harassment with the standards

created under the judicial enforcement scheme. The decision to

use the Supreme Court’s Gebser/Davis framework to clarify the

meaning of “program or activity” and as a starting point to

define “sexual harassment” and “notice” is not based on a clear

error in judgment. Moreover, any view that an alternative

definition may be better than the one used in the Rule is not a

basis to find the Rule arbitrary or capricious.

                                   b.

     When an agency changes an existing policy, it must explain

its changed position and must also be aware that longstanding

policies may have engendered serious reliance interests that

must be taken into account. FCC v. Fox Television Stations,

Inc., 556 U.S. 502, 515 (2009) (citing Smiley v. Citibank (S.

Dakota), N.A., 517 U.S. 735, 742 (1996)). While an agency must

“show that there are good reasons” for its new policy, it need

not show that “the reasons for the new policy are better than

the reasons for the old one.” Id. (emphasis in original).

     The plaintiffs argue that the DOE failed to take into

account the reliance interests of recipients, who had fashioned

their procedures to comply with decades of DOE guidance and had


                                   28
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 29 of 46



relied on such guidance in drafting their training and

investigation procedures and collective bargaining agreements

and in complying with state and city laws.

     The DOE acknowledged that several of its provisions

departed from previous DOE Guidance and specifically stated in

the Preamble that “when an agency changes its position, it must

display awareness that it is changing position and show that

there are good reasons for the new policy.” 85 Fed. Reg. at

30,505. As discussed above, the DOE explained its reasoning for

clarifying examples of “program or activity,” creating a new

definition of “sexual harassment,” and outlining to whom notice

must be given for recipients to initiate grievance procedures.

The DOE recognized that it was not required to, but chose to,

use the Gebser/Davis framework as a starting point. Id. at

30,032-33. The DOE had considered that to the extent that the

Rule had an effect on at-will employment relationships,

collective bargaining agreements, and faculty handbooks, the

Rule was still the “most effective way to promote Title IX’s

non-discrimination mandate.” Id. at 30,371. The DOE recognized

that any renegotiation of collective bargaining agreements that

may be required could be a time-consuming process, but

determined that recipients’ contracts with employees must

nonetheless conform to federal law. Furthermore, the DOE

concluded that the Rule did not prevent recipients from


                                   29
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 30 of 46



complying with state and local laws and policies and did not

find that commentators had raised any actual conflicts with

state law. Id. at 30,454. It cannot be said that the DOE was

unaware of reliance interests. The reasons provided by the DOE

for changes in past policies were adequate to satisfy the

deferential standard of review under the arbitrary and

capricious standard.

                                   c.

     A court will not “lightly” reach the conclusion that an

agency action should be overturned as arbitrary and capricious

because the agency entirely failed to consider an important

aspect of the problem. See New York v. Dep’t of Justice, 951

F.3d 84, 122 (2d Cir. 2020).

     The plaintiffs argue that the DOE failed to consider

pervasive forms of harassment that affect multiple students and

that the Rule provides for grievance procedures that focus only

on individual complainants and respondents and ignore the

effects of hostile school environments. However, the Rule allows

recipients to consolidate formal complaints that arise out of

the same facts or circumstances. In addition, the DOE

acknowledged that the Rule departs from prior guidance documents

“by describing sexual harassment as actionable when it

effectively denies a person equal access to education rather

than when the sexual harassment creates a hostile environment.”


                                   30
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 31 of 46



85 Fed. Reg. at 30,170-71. The DOE declined to use the hostile

environment concept, “which originated to describe the kind of

hostile or abusive workplace environment sexual harassment may

create under Title VII,” id. at 30,171, in part because the

Supreme Court applied the standard of denying a person “the

equal access to education that Title IX is designed to protect,”

id. at 30,170 (citing Davis, 526 U.S. at 652). The decision of

the DOE to use a more focused standard based on Supreme Court

authority is not arbitrary or capricious. It is not for this

Court to decide whether the DOE’s considered choice was better

than the alternative proposed by the plaintiffs. That was a

decision properly made by the DOE.

     The plaintiffs also argue that the DOE failed to consider

the unique burdens on students of different age or ability

levels. While the Rule creates grievance procedures that schools

must follow, the procedures account for differences between

postsecondary and K-12 schools. As discussed above, the pool to

which notice may be given is broader for students of K-12 than

for postsecondary institutions. In addition, K-12 schools are

not required to hold live-hearings in their grievance

procedures. While the plaintiffs argue that even the use of

written questions is developmentally improper for K-12 students,

the DOE plainly considered the differences between postsecondary




                                   31
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 32 of 46



and K-12 schools in balancing the implementation of Title IX and

considerations of due process.

     Finally, the plaintiffs argue that the DOE relied on a

flawed cost-benefit analysis that failed to consider the costs

of unaddressed sexual harassment on students and schools, the

financial and educational costs of reduced reporting, and the

costs of compliance to implement the Rule during the COVID-19

pandemic. A court must “review an agency’s cost/benefit analysis

deferentially.” Am. Trucking Ass’ns, Inc. v. Fed. Motor Carrier

Safety Admin., 724 F.3d 243, 254 (D.C. Cir. 2013). “[W]hen an

agency decides to rely on a cost-benefit analysis as part of its

rulemaking, a serious flaw undermining that analysis can render

the rule unreasonable.” Nat’l Ass’n of Home Builders v. Envtl.

Prot. Agency, 682 F.3d 1032, 1040 (D.C. Cir. 2012). However, the

plaintiffs’ “burden to show error is high.” Id. (internal

quotation marks and citations omitted). It is not for the Court

to undertake its own economic analysis and “substitute the

Court’s views for those of the agency.” Am. Trucking Ass’ns,

Inc., 724 F.3d at 254. The DOE denies that it actually relied on

the cost-benefit analysis; in publishing the Rule, the DOE noted

that “our decisions regarding the final regulations rely on

legal and policy considerations designed to effectuate Title

IX’s civil rights objectives, and not on the estimated cost

likely to result from these final regulations.” 85 Fed. Reg. at


                                   32
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 33 of 46



30,097. However, the plaintiffs point out that the Rule also

states “in deciding among alternative approaches, the Department

is bound to choose the option that maximizes benefits and

minimizes costs.” Id. at 30,550.

     In any event, the plaintiffs have not shown a clear

likelihood of success that the DOE neglected to consider

important parts of the cost-benefit analysis. The DOE

acknowledged that it did not take into account the costs

associated with underlying incidents of sexual harassment and

assault in part because it “had insufficient evidence to assume

the final regulations will have an effect on the underlying rate

of sexual harassment.” Id. at 30,541. The DOE found that “there

is a general lack of high quality, comprehensive data on Title

IX enforcement and incidents of sexual harassment and assault.”

Id. at 30,539. The DOE examined available data to examine

whether past DOE guidance had an effect on the underlying rate

of sexual harassment and was unable to conclude that it did. Id.

Commentators had raised “the very real effects of sexual

harassment and assault,” including dropping out of school or

transferring to other schools, which can reduce earning

potential or increase tuition and debt, respectively. Id. at

30,545. However, the DOE did not consider these costs in part

because these problems “largely arise from the underlying sexual

harassment or assault rather than a recipient’s response to that


                                   33
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 34 of 46



misconduct.” Id. The DOE did consider, however, that a subset of

investigations currently being conducted would not result in

formal complaints and would not trigger the grievance

procedures, id. at 30,547; it also made some changes to its cost

estimates in response to comments from its Proposed Rule,

including adjusting costs of implementation, id. at 30,548-50.

Based on the DOE’s consideration of the data available, the

cost-benefit analysis did not fail to take into account

important aspects of the problem such that it was arbitrary and

capricious.

                                   d.

     The plaintiffs argue that the Rule establishes a weaker

standard for Title IX sexual harassment cases than other forms

of discriminatory harassment in Title VI and Section 504 of the

Rehabilitation Act and that these statutes must be construed

similarly.

     The plaintiffs point out that the language of Title IX is

identical to the language of Title VI except for the

substitution of the word “sex” for “race, color, or national

origin,” Cannon, 441 U.S. at 695; that courts have interpreted

Title IX and Title VI similarly in allowing claims under 42

U.S.C. § 1983, Fitzgerald v. Barnstable Sch. Comm., 555 U.S.

246, 259 (2009); and that the remedies, procedures, and rights

under the Rehabilitation Act are the same as those under Title


                                   34
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 35 of 46



VI, Barnes v. Gorman, 536 U.S. 181, 185 (2002). However, the

Supreme Court has declined to require uniformity when resolving

ambiguities in identical terms even within the same statute. See

United States v. Cleveland Indians Baseball Co., 532 U.S. 200,

213 (2001) (noting that the presumption that “identical words

used in different parts of the same act are intended to have the

same meaning” is “not rigid,” and that the meaning of the same

words may vary to meet purposes of the law). The plaintiffs cite

to no case law that requires agencies to promulgate identical

rules to implement the provisions of Title IX, Title VI, and

Section 504.

                                   e.

     The plaintiffs argue that Section 106.45(b)(5)(vi)’s

requirement that recipients provide “both parties an equal

opportunity to inspect and review any evidence obtained as part

of the investigation that is directly related to the allegations

raised in a formal complaint, including the evidence upon which

the recipient does not intend to rely,” conflicts with a

school’s obligations under FERPA not to disclose students’

sensitive information. However, the DOE noted that a recipient

should interpret Title IX and FERPA in a manner to avoid any

conflicts. The DOE also noted that past DOE guidance interpreted

Title IX to override FERPA in the event of a direct conflict. 85

Fed. Reg. at 30,426 (citing 2001 Guidance at vii).


                                   35
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 36 of 46



     Furthermore, the Rule is not in direct conflict with FERPA.

In publishing the FERPA regulation, the DOE stated that “a

parent (or eligible student) has a right to inspect and review

any witness statement that is directly related to the student,

even if that statement contains information that is also

directly related to another student, if the information cannot

be segregated and redacted without destroying its meaning.” 73

Fed. Reg. 74,806, 74,832-33. When it published the Rule, the DOE

explained that it

          does not think that evidence obtained as
          part of an investigation pursuant to these
          final regulations that is directly related
          to the allegations raised in a formal
          complaint can be segregated and redacted
          because the evidence directly relates to
          allegations by a complainant against a
          respondent and, thus, constitutes an
          education record of both the complainant and
          a respondent.

85 Fed. Reg. at 30,427. Although parties may disagree with the

DOE’s conclusion that directly relevant evidence cannot be

segregated and redacted and thus the evidence constitutes an

education record, such an interpretation is not contrary to

FERPA or its implementing regulations.

     Despite the Rule’s changes to the previous guidance that

the DOE has promulgated since 1997, the plaintiffs have failed

to show that the DOE’s reasoning underlying the Rule lacks

rational connection to the interests articulated by the agency



                                   36
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 37 of 46



or exhibited a clear error in judgment. While the plaintiffs

disagree with the choices made by the DOE, they have failed to

show that those decisions were arbitrary or capricious.

     Accordingly, the plaintiffs have failed to show that there

is a substantial likelihood that they would succeed on their

Section 706(2)(A) claim.

                        3. Section 706(2)(D)

     A reviewing court shall “hold unlawful and set aside agency

action” that is “without observance of procedure required by

law.” 5 U.S.C. § 706(2)(D). An agency conducting notice-and-

comment rulemaking is required to publish in its notice of

proposed rulemaking “either the terms or substance of the

proposed rule or a description of the subjects and issues

involved.” 5 U.S.C. § 553(b)(3). The Supreme Court has

recognized that “Courts of Appeals have generally interpreted

this to mean that the final rule the agency adopts must be a

‘logical outgrowth’ of the rule proposed.” Long Island Care at

Home, Ltd. v. Coke, 551 U.S. 158, 174 (2007) (citing National

Black Media Coalition v. FCC, 791 F.2d 1016, 1022 (2d Cir.

1986)). “The object, in short, is one of fair notice.” Id.

     The plaintiffs argue that three provisions concerning

preemption, retaliation, and permissive dismissal were not

logical outgrowths of the Proposed Rule and appeared for the

first time in the Rule. At oral argument, the plaintiffs


                                   37
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 38 of 46



acknowledged that the alleged violations of Section 706(2)(D)

would not, on their own, be sufficient to support a

preliminarily injunction barring enforcement of the Rule, but

should be considered in conjunction with other bases to support

the issuance of an injunction.

     Regardless of whether the Rule’s preemption provision,

Section 106.6(h), was included in the Proposed Rule, any error

for not including the provision would be harmless. Federal law

supersedes state law when state law conflicts with federal law

such that “compliance with both federal and state regulations is

a physical impossibility” or state law “stands as an obstacle to

the accomplishment and execution of the full purposes and

objectives of Congress.” Clean Air Markets Grp. v. Pataki, 338

F.3d 82, 87 (2d Cir. 2003) (citing Hillsborough Cty., Fla. v.

Automated Med. Labs., Inc., 471 U.S. 707, 713 (1985)).

     At oral argument, the DOE explained that while the Rule

does not allow retaliation for any individual who refuses to

participate in an investigation, it does allow a recipient to

continue with a formal investigation and discipline any party

who refuses to participate accordingly; any disciplinary actions

would flow from the investigation and hearing procedure and

would not be retaliation.




                                   38
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 39 of 46



     Finally, the school’s permissive dismissal provisions are

merely permissive, and would not be any basis to enjoin the

effective date of the Rule.

     Accordingly, the plaintiffs have failed to show that there

is a substantial likelihood that they would succeed on the

Section 706(2)(D) claim. As the plaintiffs acknowledged at oral

argument, none of these provisions would be a basis to enjoin

implementation of the Rule. Indeed, more generally, there are

ample severability provisions in the Rule such that if

individual provisions in the Rule were ever determined to be

invalid, the provisions could be severed and the remainder of

the Rule would continue to be enforced.

                           B. Irreparable Harm

     The plaintiffs must establish that absent a preliminary

injunction they will likely suffer “an injury that is neither

remote nor speculative, but actual and imminent and one that

cannot be remedied if a court waits until the end of trial to

resolve the harm.” Freedom Holdings, Inc. v. Spitzer, 408 F.3d

112, 114 (2d Cir. 2005) (internal quotation marks and citation

omitted). Irreparable harm is “injury for which a monetary award

cannot be adequate compensation[.]” Jackson Dairy Inc. v. H.P.

Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979) (per curiam).

“Likelihood sets, of course, a higher standard than




                                   39
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 40 of 46



‘possibility.’” JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d

75, 79 (2d Cir. 1990).

     The economic harm that the plaintiffs estimate they will

suffer stems from the costs of amending policies and procedures,

conducting training, hiring new staff, and analyzing potential

legal conflicts created by the Rule. The Second Circuit Court of

Appeals has instructed that “ordinary compliance costs are

typically insufficient to constitute irreparable harm.” Freedom

Holdings, Inc., 408 F.3d at 115. See Am. Hosp. Ass’n v. Harris,

625 F.2d 1328, 1331 (7th Cir. 1980) (“[I]njury resulting from

attempted compliance with government regulation ordinarily is

not irreparable harm.”); see also A.O. Smith Corp. v. FTC, 530

F.2d 515, 527–28 (3d Cir. 1976). Were the rule otherwise, the

requirement of a “likelihood of immediate and irreparable

injury” would be eliminated in any case challenging governmental

regulatory action because there will almost always be some

compliance costs in education and training needed to comply with

the new regulations.

     But while “ordinary compliance costs” are not “typically”

sufficient to satisfy the requirement of likely immediate and

irreparable injury, there are plainly cases where such

compliance costs are extensive and atypical, often with

significant harm to persons or entities who are adversely

affected by the new government regulation. See, e.g., New York


                                   40
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 41 of 46



v. United States Dep’t of Homeland Sec., No. 19-3591, 2020 WL

4457951, at *30 (2d Cir. Aug. 4, 2020) (finding irreparable

injury from final rule rendering inadmissible to the United

States any non-citizen who is likely to become a “public

charge”). But this is not such a case.

     The economic harm that the plaintiffs estimate they will

suffer stems from the costs of amending policies and procedures,

conducting training, hiring new staff, and analyzing legal

conflicts. But much of these costs should have been incurred

already because the Rule is scheduled to go into effect shortly.

At oral argument the plaintiffs acknowledged that they have

undertaken efforts to try to comply with the Rule’s requirements

while this litigation has been pending. They stated, however,

that some provisions, such as the Rule’s requirement that

decision-makers must be different from the Title IX Coordinator

or investigators, may require the hiring of additional staff,

and compliance with those requirements may not be completed by

the Rule’s effective date. The plaintiffs explain that when the

NYC DOE does complete hiring, the ten additional staff will have

an annual cost of at least $1 million. Given that the NYC DOE

has 135,000 employees and that there is little risk of the

schools losing their funding for not being in full compliance




                                   41
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 42 of 46



with the Rule by August 14, 2020, 12 the plaintiffs have failed to

show that their economic harm is more than ordinary compliance

costs that are typically insufficient to constitute irreparable

injury.

     Another injury that the plaintiffs allege constitutes

irreparable harm is the potential impact on the plaintiffs’

ability to respond to the COVID-19 pandemic by requiring the

plaintiffs to divert scarce resources to implementing the Rule’s

new requirements. It is apparent that the responsibilities of

the plaintiffs to respond appropriately to the COVID-19 pandemic

are wide-ranging, numerous, and serious. The State University of

New York Downstate Health Sciences University’s hospital was a

COVID-only facility from late March until early June, during

which the pandemic devastated the health and security of New

York City; the medical staff bore, and continue to bear, the

tremendous physical, mental, and professional burden of trying

to save lives. However, this is an unpersuasive reason to defer

applying the Rule to schools faced with sexual harassment issues

after the effective date of the Rule. There is nothing about the

Rule or compliance with the Rule that requires resources to be

taken away from efforts to combat the horrific COVID-19


12The DOE confirmed at oral argument that schools should not look at August
14, 2020 as a possible date on which the DOE would terminate their funding,
because Title IX clearly provides that an agency may not take administrative
action to revoke a recipient’s funding until notice and opportunity to cure
has been provided.


                                     42
      Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 43 of 46



pandemic. The plaintiffs can choose to fund their compliance

efforts from whatever appropriate budgetary source they choose,

presumably from the same budgetary sources they have previously

used for Title IX compliance efforts.

     The plaintiffs also argue that the Rule will irreparably

harm students and impede their interests in attending school in

a safe, nondiscriminatory school environment. 13 After publishing

its Proposed Rule, the DOE undertook a thorough analysis of the

nearly 125,000 comments it received and revised some parts of

the Proposed Rule in response. The comments discussed in the

DOE’s analysis showed that there were bitter disputes about

which policy was the most appropriate to implement in almost

every aspect of the Rule’s provisions. Nevertheless, on its

face, the Rule states that it aims to make processes equal for

both complainants and respondents and provides that complainants

receive supportive measures and that a fair grievance procedure

be followed before discipline may be imposed on respondents.

Rather than harming students, the Rule has the potential to

benefit both complainants and respondents by providing

procedural guidance for grievance procedures. This process helps

not only respondents but also complainants who are given greater


13The parties dispute whether the plaintiffs may rely on injury to their
residents, as parens patriae, to satisfy a showing of irreparable harm in a
motion seeking a preliminary injunction against the federal government. This
issue does not need to be resolved because the plaintiffs have failed to show
a likelihood of harm to students.


                                     43
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 44 of 46



assurance that if they prevail in the grievance proceeding, that

result will not be overturned because the process did not comply

with due process. The DOE’s decision to balance competing

interests does not show that New York’s students face an actual

and imminent threat of irreparable harm during the pendency of

this action.

     Accordingly, the plaintiffs have failed to show that

implementation of the Rule will likely cause immediate and

irreparable injury necessary to support a preliminary

injunction.

         C. Balance of Equities and the Public Interest

     Under the last injunction factor, courts “must balance the

competing claims of injury and must consider the effect on each

party of the granting or withholding of the requested relief,”

as well as “the public consequences in employing the

extraordinary remedy of injunction.” Winter, 555 U.S. at 24. “To

establish that the balance of hardships tips in their favor, the

plaintiffs must demonstrate that the harm they would suffer

absent the relief sought is substantially greater than the harm

the defendants would suffer if the injunction were granted.”

Greylock Glob. Opportunity Master Fund Ltd. v. Province of

Mendoza, No. 04-CV-7643, 2004 WL 2290900, at *4 (S.D.N.Y. Oct.

12, 2004) (citation omitted).




                                   44
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 45 of 46



     The Rule establishes new standards that depart from prior

DOE guidance; as evident in the 125,000 comments received,

commentators and interested parties vary in their support and

opposition to the Rule’s provisions, and the range of topics on

which advocates fiercely contest or support the Rule is far-

reaching. While the plaintiffs argue that the Rule will have

detrimental effects on the health and well-being of children by

forcing them to participate in proceedings and being subject to

trauma and delayed resolution, the DOE argues that schools have

wide latitude to implement appropriate and tailored supportive

measures to ensure safety and deter harassment and that the

grievance procedures allow schools to conduct fair and thorough

investigations prior to determining responsibility. The DOE also

contends that its prior guidance has created confusion and

uncertainty among recipients and that the clarity of the Rule

will contribute to constitutional due process in the Title IX

context. Various amici parties have stated that the Rule’s

provisions provide due process rights to respondents, without

which many may have faced sexual discrimination in recipients’

current grievance procedures. See, e.g., Brief of Amici Curiae

Families Advocating for Campus Equality, Dkt. No. 74. Because

the Rule itself does confer protections on individuals who are

entitled to Title IX’s protections, the plaintiffs have failed

to show that the Rule’s implementation will necessarily harm


                                   45
     Case 1:20-cv-04260-JGK Document 81 Filed 08/09/20 Page 46 of 46



students. Further, while the plaintiffs will have to undertake

procedures to comply with the Rule’s requirements, the DOE also

has a valid interest in enforcing its preferred Title IX

antidiscrimination policy. On balance, the plaintiffs have not

shown that their alleged injuries would be substantially greater

than those of the defendants. Further, the Rule’s new provisions

that further the DOE’s interests in due process and First

Amendment rights in the context of administrative enforcement of

Title IX’s provisions are also in the public interest. Based on

these factors, the balance of equities and the public interest

do not favor an injunction.

                              CONCLUSION

     The foregoing constitutes this Court’s findings of fact and

conclusions of law pursuant to Federal Rule of Civil Procedure

52(a)(2). The Court has considered all of the arguments raised

by the parties. To the extent not specifically addressed, the

arguments are either moot or without merit. The plaintiffs’

motion for a preliminary injunction, and in the alternative, a

stay, is denied. The Clerk is directed to close Docket No. 18.

SO ORDERED.

Dated:    New York, New York
          August 9, 2020
                                              /s/ John G. Koeltl
                                               John G. Koeltl
                                        United States District Judge




                                   46
